Citation Nr: 0935554	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial increased rating for 
degenerative disc disease of the lumbosacral spine, status 
post diskectomy, currently evaluated as 10 percent disabling.

2.	Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee. 

3.	Entitlement to an initial compensable rating for 
patellofemoral syndrome, right knee.

4.	Entitlement to an initial compensable rating for scar, 
status-post laparoscopy for lysis of adhesions and 
appendectomy.

5.	Entitlement to an initial increased rating for 
fibromyalgia, to include bilateral hip pain, and irritable 
bowel syndrome (IBS), currently evaluated as 40 percent 
disabling.

6.	Entitlement to service connection for incontinence of 
the bowels. 
REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which granted service connection for degenerative 
disc disease of the lumbar spine, bilateral patellofemoral 
syndrome of the knees, a scar status-post laparoscopy for 
lysis and adhesions and appendectomy, fibromyalgia, IBS, and 
bilateral trochanteric bursitis. Service connection for 
incontinence of the bowels was denied. The Veteran appealed 
from the denial of service connection, and initial ratings 
assigned for the above service-connected disabilities. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In a March 2007 rating decision, the RO recharacterized as a 
single service-connected disability the disorder of 
fibromyalgia, with bilateral hip pain and IBS, and assigned a 
40 percent initial rating. 

A November 2007 Board decision denied the increased rating 
claims on appeal, and remanded the issue of service 
connection for incontinence of the bowels for further 
development. The Veteran appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims (Court). The 
parties submitted a Joint Motion for Remand which the Court 
granted in an Order dated in January 2009, which vacated the 
November 2007 decision and returned the case to the Board for 
additional review. In addition, by an April 2009 Supplemental 
Statement of the Case the RO (through the Appeals Management 
Center (AMC)) continued the denial of service connection for 
incontinence of the bowels.

The Board will decide the claims on appeal, except for an 
initial compensable rating for an abdominal scar. This issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on her part concerning the claim. 


FINDINGS OF FACT

1.	The Veteran has retained forward flexion of the 
thoracolumbar spine to 90 degrees, including when considering 
functional loss due to pain, repetitive use, and other 
factors. There are no signs or symptoms of Intervertebral 
Disc Disease.

2.	There is full range of motion present in both knees, 
including when considering functional loss due to pain, 
repetitive use, and other factors. There is no objective 
indication of knee instability or recurrent subluxation.

3.	The Veteran is currently in receipt of the maximum 
assignable schedular rating of 40 percent for fibromyalgia, 
to include bilateral hip pain, and IBS.

4.	The Veteran does not have a diagnosed disorder involving 
bowel incontinence, apart from the symptomatology associated 
with service-connected manifestations of fibromyalgia.







CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for degenerative disc disease of the lumbosacral 
spine, status post diskectomy, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2009).

2.	The criteria for an initial compensable rating for 
patellofemoral syndrome, left knee, are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260 
and 5261 (2009).

3.	The criteria for an initial compensable rating for 
patellofemoral syndrome, right knee, are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260 
and 5261 (2009).

4.	The criteria for an initial rating higher than 40 
percent for fibromyalgia, to include bilateral hip pain, and 
IBS, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic 
Code 5025 (2009).

5.	The criteria for service connection for incontinence of 
the bowels are not met.   38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);     38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through March 2007 VCAA notice correspondence the RO notified 
the Veteran as to each element of satisfactory notice set 
forth under the Pelegrini II decision pertaining to the claim 
for service connection. The December 2004 Statement of the 
Case (SOC) and later Supplemental SOC (SSOCs) explained the 
general criteria to establish a claim for service connection. 
The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a March 2006 supplemental notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The Veteran is also appealing the initial ratings assigned 
following the RO's January 2004 rating decision that granted 
entitlement to service connection for several claimed 
disabilities. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Hence, no 
further VCAA notice is required. In any event, in March 2007 
and April 2009 SSOCs the RO delineated the rating criteria 
pertaining to evaluation of the disorders under evaluation.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and from treatment post-service at a 
military medical facility. The Veteran has also undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).               The Veteran has provided a letter 
from a private chiropractor, and several statements in 
support of her claims. She has not requested the opportunity 
to appear at a hearing at any point. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 


In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

A.	Lumbosacral Spine Disorder

According to the competent medical findings, the Veteran has 
a significant degree of retained capacity for mobility of the 
lumbar spine, with at or near full range of motion, even 
properly considering what impact functional loss from pain 
and other factors may have had upon her back disorder. There 
is no indication of compensable symptoms of intervertebral 
disc disease. Hence, this claim on appeal is being denied.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine, to 
include pertaining to Intervertebral Disc Syndrome (IVDS). 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

Since the September 26, 2003 regulatory revision, lumbosacral 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

Also potentially applicable in this case are the rating 
criteria for Intervertebral Disc Syndrome. The rating 
criteria for IVDS in effect since September 26, 2003, 
provides for rating IVDS under the General Rating Formula for 
Diseases and Injuries of the Spine or otherwise based upon 
the frequency and severity of its incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).            A rating is assignable based on the 
total duration of incapacitating episodes as follows: If 
there are incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks, a 10 percent rating is 
warranted; if at least 2 weeks but less than 4 weeks, a 20 
percent rating; if at least 4 weeks but less than 6 weeks, a 
40 percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted. Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

The Veteran underwent an October 2003 VA Compensation and 
Pension examination for general evaluation purposes. At that 
time the Veteran stated there had been a diagnosis of 
degenerative disk disease of the lumbar spine within the past 
three years. She described a history of muscle spasms of the 
lumbar spine and mechanical low back pain since 1986. She 
further described symptoms of sharp pain, hamstring 
tightness, and back muscle tightness, which would flare up 
based on level of activity. The Veteran indicated there was 
chronic pain in the lumbar spine with inability to perform 
certain functions, and that she had lost approximately two 
weeks of work over the last year because of this condition. 

A physical examination of the lumbar spine revealed some 
radiation of pain on movement. There was no muscle spasm. 
Tenderness to palpation was present at L2 through S1. 
Straight leg raising test on both sides was normal. There 
were no signs of radiculopathy. Range of motion findings were 
flexion to 95 degrees, extension to 35 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees. There was no pain, fatigue, weakness, 
lack of endurance, or incoordination which limited the range 
of motion of the lumbar spine. No ankylosis of the lumbar 
spine was present. There was no evidence of intervertebral 
disc syndrome. An x-ray of the lumbosacral spine was 
negative. The diagnosis was status-post lumbar diskectomy 
with degenerative disk disease, lumbar spine.

Records of post-service treatment at Portsmouth Naval Medical 
Center include a December 2004 neurosurgical consultation 
that indicated a diagnosis of recurrent back pain, status-
post bilateral L4-5 and L5-S1 partial hemilaminectomy, and 
recurrent L4-5 herniated nucleus pulposis. 

The January 2005 correspondence from a physician at 
Portsmouth Naval Medical Center states that the Veteran had 
both active, persistent fibromyalgia and osteoarthritis. The 
physician's letter indicated that past x-rays had 
demonstrated osteoarthritis in the lumbar spine, knees, hips 
and left shoulder. 
VA outpatient records include an April 2006 neurosurgery 
consult report which indicated the Veteran's complaint of 
back pain radiating into both lower extremities. She 
described constant back pain and muscle spasms. A course of 
several treatment options was considered, including 
chiropractic treatment or if necessary lumbar fusion. The 
Veteran continued to have periodic monitoring for low back 
pain. 

The Veteran again underwent VA medical examination in 
November 2006. She described a history of constant back pain 
that was aching and sharp in nature, and exacerbated by 
physical activity. The pain was relieved with rest. At the 
time of pain she could function with medication. There was no 
apparent resulting functional impairment from this condition. 
Objectively, the examination revealed no evidence of 
radiating pain on movement. Muscle spasm was absent. There 
was tenderness to the L1 to L5 spinous processes. There was 
negative straight leg raising test. There was no ankylosis of 
the lumbar spine. Range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion 30 degrees bilaterally, and rotation 30 degrees 
bilaterally. The joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. The 
inspection of the spine revealed normal head position with 
symmetry in appearance. There was symmetry of spinal motion 
with normal curvatures of the spine. There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement. 

The Board's decision of November 2007 denied a claim for an 
initial rating higher than 10 percent for degenerative disc 
disease of the lumbosacral spine. The Veteran appealed to the 
Court. The Joint Motion for Remand from the Court directed 
that the Board provide a more comprehensive statement of 
reasons and bases for denying an increased initial rating, 
particularly in view of the DeLuca v. Brown holding requiring 
VA to consider functional loss due to pain, weakness and 
other factors when evaluating a disability premised upon 
limitation of motion. The Court raised the concern that the 
Board in denying the claim before it, had not fully accounted 
for the Veteran's prior assertions of considerable back pain 
and radiating pain. 

When evaluating the Veteran's lumbosacral spine disorder in 
view of the applicable rating criteria, an initial rating 
higher than 10 percent is not warranted. According to the 
medical evidence, the most pronounced findings as to 
limitation of motion consisted of forward flexion to 90 
degrees, and extension to 30 degrees, as found on the 
November 2006 VA examination. These objective measurements do 
not correspond to even a compensable rating under the general 
criteria pertaining to disorders of the spine based on range 
of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. The 
Veteran also has not manifested other constituent symptoms of 
the next higher 20 percent rating, to include muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour. Moreover, there is no indication of 
signs or symptoms of intervertebral disc syndrome as an 
alternate basis upon which any increased rating would 
otherwise be warranted.

The Board has expressly considered the provisions requiring 
review of functional loss in rating a disability based on 
limitation of motion, per DeLuca. See also 38 C.F.R. §§ 4.45, 
4.59. In this instance, both October 2003 and November 2006 
VA examiners have ruled out the presence of additional 
limitation upon lumbar spine motion as the result of factors 
such as pain, fatigue, weakness, and incoordination on 
repetitive motion testing. It is recognized that both 
examination reports and other outpatient records indicate the 
Veteran's own assertions of significant back pain and 
radiation to the lower extremities, symptomatology which she 
is competent to alleged has occurred. When rating the 
Veteran's service-connected lumbar spine disability however, 
there must be consideration of the entire evidence of record. 
See 38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present."). By all indication, the VA examination results 
included complete assessments of the potential impact of 
functional loss. There      is no indication that the testing 
procedures may have been deficient. 

In any event, provided that there was a quantifiable level of 
functional loss that neither VA examiner detected, the 
objective measurements of range of motion before adding 
functional loss are not near what would warrant any higher 
disability evaluation. Forward flexion of the lumbar spine 
was at the full level. Given the degree of retained motion, 
the loss of even 10 or more degrees range of motion from the 
effect of pain or weakness would not have changed the outcome 
of the Veteran's claim. Thus, the current examination 
findings present a sufficient basis to evaluate the Veteran's 
lumbar spine disability, and these do not correspond to any 
higher evaluation under the rating schedule. 

B.	Patellofemoral Syndrome, Right and Left Knees 

The medical evidence establishes that the Veteran has 
retained at or near full levels of bilateral knee mobility, 
the effect of functional loss notwithstanding, nor are there 
other forms of compensable knee symptomatology present. This 
claim for increased rating is therefore being denied.

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees. A 10 percent rating requires flexion 
limited to 45 degrees; a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

During the October 2003 VA general medical examination, the 
Veteran described symptoms of bilateral sharp stabbing knee 
pains, burning sensation, tenderness, clicking, popping, both 
knees giving way, weakness, and at times locking pain. The 
symptoms in the left knee were constant and in the right knee 
were prone to flare-ups. Treatment included ice packs and 
pain relief medication. Functional impairment was described 
as decreased ability to climb stairs without support of 
rails, weakness of both joints, and pain on standing or 
walking. The Veteran stated she had lost two days of work in 
a year because of this condition. 

The physical examination indicated that the general 
appearance of both the right and left knees was within normal 
limits. Range of motion in both knees consisted of flexion to 
140 degrees and extension to 0 degrees. There was tenderness 
to palpation at the lateral joint bilaterally. No ankylosis 
of the knee joints was present. The drawer test and 
McMurray's test on the right and left were within normal 
limits. On objective examination, there was no evidence of 
recurrent subluxation, locking pain, joint effusion or 
crepitus. An x-ray of the bilateral knees was negative. The 
diagnosis was bilateral patellofemoral syndrome.

Records of post-service treatment at Portsmouth Naval Medical 
Center include a September 2004 x-ray study which on 
examination of the knees revealed slight subchondral 
sclerosis and mild medial joint space loss of the medial 
compartments of the knees. There were no osteophytes or 
effusions noted in either knee. The lateral and 
patellofemoral compartments of both knees appeared to be 
normal. The indication was rule out osteoarthritis.

VA outpatient records include a February 2006 orthopedic 
consultation on which there was a complaint of left knee 
pain. There was no obvious ligamentous laxity of the knee. 
There was 3+ patellofemoral crepitus audible. The impression 
was of bilateral chondromalacia patella. An MRI of the left 
knee later that month was negative.

On VA examination again in November 2006, the right and left 
knees showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement. The knees each had crepitus. Range of motion in 
both knees was flexion to 140 degrees, and extension to 0 
degrees. On both sides, the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. The 
anterior and posterior cruciate ligaments stability test was 
within normal limits. The medial and lateral collateral 
ligaments stability test was within normal limits. The medial 
and lateral meniscus test was within normal limits. Right and 
left knee x-ray findings were within normal limits. 

The Board's decision of November 2007 denied claims for 
initial compensable ratings for patellofemoral syndrome in 
both knees. The Veteran appealed to the Court. The Joint 
Motion for Remand from the Court directed that the Board 
provide a more comprehensive statement of reasons and bases 
for denying an increased initial rating, in view of the 
DeLuca v. Brown holding requiring VA to consider functional 
loss due to pain, weakness and other factors when evaluating 
a disability premised upon limitation of motion. The Court 
raised the concern that the Board in denying the claims had 
not fully accounted for the Veteran's competent assertions of 
knee pain and difficulty completing physical activities. 

The competent evidence does not provide a basis for 
assignment of an initial compensable rating for 
patellofemoral syndrome in the right or left knees.              
As indicated on range of motion studies completed on both VA 
Compensation and Pension examinations, the Veteran retained 
the capacity for full range of motion bilaterally. Thus, the 
requirements for a compensable rating were not met based on 
limited knee flexion or extension under Diagnostic Codes 5260 
or 5261, respectively. The Veteran also has not demonstrated 
ligament dysfunction, recurrent subluxation, or other forms 
of knee instability as to warrant evaluation pursuant to 
Diagnostic Code 5257. There is no substantiation by x-ray 
findings of knee osteoarthritis which under Diagnostic Code 
5003 would warrant a minimum             10 percent rating 
regardless of noncompensable limitation of motion.

In evaluating bilateral patellofemoral syndrome the Board 
does not find that a higher evaluation is required based upon 
functional loss involving pain, weakness, repetitive use, or 
similar factors. DeLuca v. Brown, supra. The most recent 
examination from November 2006 ruled out the presence of 
additional limitation of motion attributable to pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use. The Veteran's own assertion of functional 
limitation notwithstanding, the November 2006 range of motion 
study by all indication was accurate and informed. The range 
of motion findings included testing on repetitive use, and 
therefore would have included some capacity to test for 
disability severity during a potential flare-up of 
symptomatology. As the Veteran had full range of motion in 
both measured planes of motion, moreover, the objective 
measurement of mobility was not otherwise close to that which 
would warrant any higher rating even were there some 
diminution from functional loss. 

Accordingly, an initial noncompensable rating continues to 
best correspond to the severity of bilateral patellofemoral 
syndrome.

C.	Fibromyalgia, with Bilateral Hip Pain, and Irritable 
Bowel Syndrome 

The Veteran's service-connected fibromyalgia disorder is 
presently rated as              40 percent disabling, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5025. 
Under that provision, such rating is to be assigned where 
there exists fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety or Raynaud's-
like symptoms, if manifested to the degree that they are 
constant, or nearly so, and refractory to therapy. This 
constitutes the maximum available rating under the above 
diagnostic code, and since Diagnostic Code 5025 is directly 
applicable to evaluating fibromyalgia, for that matter, under 
the VA rating schedule. There is also no indication of a 
separately diagnosed disorder underlying the Veteran's 
complaints of bilateral hip pain. The VA and other outpatient 
treatment records instead reflect hip pain and lower 
extremity pain considered attributable to the fibromyalgia. 
Thus, there is no basis for any separate assignable rating 
for a hip disorder from fibromyalgia.

The Court's Joint Motion for Remand directed that 
consideration be provided to the possibility of a separate 
compensable rating for IBS, apart from service-connected 
fibromyalgia. The Court direct consideration of this issue in 
view of the fact that a November 2006 VA examiner had 
provided a diagnosis of IBS distinct from the diagnosis of 
fibromyalgia.

The Board finds that there is not distinct compensable 
symptomatology from IBS, associated with fibromyalgia, to 
warrant assignment of a separate disability rating for that 
disorder. Rather, Diagnostic Code 5025 already contemplates 
IBS symptoms as among those attributable to fibromyalgia. 
Aside from the IBS symptoms of disturbances of bowel function 
and some episodes of abdominal distress, there is minimal 
indication in this instance of significant symptomatology so 
as to comprise a separately ratable disorder. For instance, 
it has consistently been found on VA examination that IBS did 
not cause malnutrition, weight loss or anemia. The report of 
a February 2008 VA examination further observed that there 
were no periods of incapacitation due to stomach or duodenal 
disease, or any episodes of abdominal colic, nausea, or 
abdominal distention. The IBS was characterized as a 
hypermotility diarrhea predominant IBS. The only other 
symptom noted besides bowel dysfunction consists of some 
signs of intermittent bowel leakage. The Board considers 
these symptoms to be of the nature and severity directly 
contemplated under Diagnostic Code 5205. To award a separate 
disability rating for what is essentially the same diagnosis, 
i.e., for both fibromyalgia symptoms, and mild to moderate 
IBS, would contravene VA's anti-pyramiding rule. See 38 
C.F.R. § 4.14 (providing that under VA's "anti-pyramiding 
rule," the evaluation of the same manifestation under 
different diagnoses is to be avoided). See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).

Accordingly, a 40 percent rating for fibromyalgia and 
associated manifestations remains warranted under provisions 
of the rating schedule.

Hence, the remaining basis for consideration as to assignment 
of a higher rating than 40 percent for fibromyalgia is that 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
for a medical condition of the level of severity that it has 
rendered impracticable the application of the general 
standards under the rating schedule.  The potential basis for 
assignment of an extraschedular evaluation is discussed in 
more detail below in conjunction with its applicability to 
each of the Veteran's increased rating claims. 





D.	Conclusion

In addition to provisions of the rating schedule, the 
potential application of the various other sections of Title 
38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that the service-connected 
disabilities under evaluation have caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular ratings.   The February 
2008 VA examination report indicated that the Veteran is 
employed on a part-time basis and has been so for 
approximately 2 years. The Veteran's service-connected 
disorders also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims on appeal 
for increased initial ratings for a lumbosacral spine 
disorder, bilateral patellofemoral syndrome and fibromyalgia, 
and for service connection for incontinence of the bowels. 
The preponderance of the evidence is unfavorable on these 
claims, and hence the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claim

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

In addition to the foregoing claims, the Veteran has appealed 
the matter of entitlement to service connection for 
incontinence of the bowels. The Board in November 2007 
remanded this claim, citing that a medical opinion was 
required to determine if this disability claimed was a 
distinct disorder, or part and parcel of already service-
connected IBS symptoms. Thus far, the February 2008 VA 
examiner has opined that the latter circumstance applies, in 
that bowel incontinence is associated with the underlying 
IBS. In fact, the Board has directly considered bowel 
incontinence symptoms already in rating fibromyalgia above. 
Consequently, an additional stand-alone claim for service 
connection for bowel incontinence must be denied. This is 
also consistent with the principle against evaluation of the 
same symptomatology twice under different medical diagnoses. 
See again, 38 C.F.R.       § 4.14.

The medical evidence preponderates against service connection 
for bowel incontinence apart from the award of compensation 
already provided, and hence  the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 



ORDER

An initial increased rating for degenerative disc disease of 
the lumbosacral spine, status post diskectomy, currently 
evaluated as 10 percent disabling, is denied.

An initial compensable rating for patellofemoral syndrome, 
left knee, is denied. 

An initial compensable rating for patellofemoral syndrome, 
right knee, is denied.

An initial increased rating for fibromyalgia, to include 
bilateral hip pain, and IBS, currently evaluated as 40 
percent disabling, is denied.

Service connection for incontinence of the bowels is denied. 


REMAND

The Board is remanding the claim for an initial compensable 
rating for a scar, status-post laparoscopy for lysis of 
adhesions and appendectomy, for a VA medical examination, 
pursuant to the Court's Joint Motion for Remand.

On VA examination in October 2003 the Veteran indicated that 
following an exploratory laparoscopy in 1986 she had been 
experiencing occasional superficial abdominal pain that 
seemed to be muscular in type anytime she coughed or used the 
bathroom. There was pain anytime she twisted or bended in 
certain directions. Sneezing and stretching would cause the 
condition to exacerbate. The diagnosis was status-post 
laparoscopy and appendectomy with scar. 

During the November 2006 VA examination, the Veteran reported 
that she had symptoms from a scar due to prior abdominal 
surgeries of intermittent burning and "straining" sensation 
when coughing, sneezing or on defecation. There was no 
functional impairment resulting from the condition. 
Objectively, there was a scar located on the right lower 
abdomen which was level measuring about 5-cm by 0.3-cm. There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, inflammation and edema. 

The Board denied the claim in a November 2007 on the basis 
that there was no evidence of compensable symptomatology 
associated with the service-connected scar. 

The Court's Joint Motion for Remand observed that during the 
November 2006 VA examination the VA examiner did not 
sufficiently take into account the Veteran's subjective 
reported symptomatology. The Court also found that the 
examination  did not resolve whether the sensation of burning 
pain was related to the service-connected scar, or greater 
abdominal area where the scar was located. The Joint Motion 
directed that a new VA examination be obtained, and the 
Veteran's claim readjudicated.

To ensure a comprehensive examination of the disability in 
question, the Board will remand this claim for another VA 
examination by a dermatologist. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
dermatology examination to determine the 
severity of his scar, status-post 
laparoscopy for lysis of adhesions and 
appendectomy.  

The following considerations will govern 
the examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.              
The examiner should also provide a 
comprehensive report denoting all the 
information requested below.

b.	The examiner must identify all 
relevant symptoms and manifestations of 
the Veteran's abdominal scar in 
accordance with the criteria specified 
under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805.                
In evaluating this service-connected 
disorder, the VA examiner must fully 
consider the Veteran's subjective 
report of pain, and where possible 
attempt to verify this on objective 
examination. The examiner must also 
identify whether any pertinent 
symptomatology is attributable to the 
service-connected scar itself, or to 
the greater abdominal area where the 
scar is located.

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
an initial compensable rating for a scar, 
status-post laparoscopy for lysis of 
adhesions and appendectomy.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal            is 
not granted to the Veteran's satisfaction, 
she must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of her claim. 

The Veteran is advised that it is her responsibility to 
report for the scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


